66 F.3d 317
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.Joseph Anthony McVAY, Defendant--Appellant.
No. 95-6990.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 24, 1995.Decided:  Sept. 19, 1995.

Joseph Anthony McVay, appellant pro se.  Julie Marie Campbell, Assistant United States Attorney, Roanoke, VA, for Appellee.
Before WIDENER, HALL, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his 28 U.S.C. Sec. 2255 (1988) motion.  We have reviewed the record and the district court's opinion and find no reversible error.  We agree with the district court that Appellant is foreclosed from raising the claim he litigated on direct appeal.  See Davis v. United States, 417 U.S. 333, 342 (1974);  Boeckenhaupt v. United States, 537 F.2d 1182, 1183 (4th Cir.), cert. denied, 429 U.S. 863 (1976).  Further, because Appellant failed to raise the remaining sentencing errors in his direct appeal, he may not assert them in this collateral proceeding.  See Stone v. Powell, 428 U.S. 465, 477 n. 10 (1976).  Accordingly, we affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.